Citation Nr: 0842803	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  02-21 094	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for a post-traumatic stress disorder 
(PTSD) has been received.

2.  Whether new and material evidence to reopen a claim for 
service connection for a back disorder has been received.

3.  Whether new and material evidence to reopen a claim for 
service connection for a stomach disorder has been received.

4.  Entitlement to service connection for a right leg 
disability.

5.  Entitlement to service connection for thyroid disease.

6.  Entitlement to service connection for a dental disorder.

7.  Entitlement to an increased rating for diabetes mellitus 
(DM) with erectile dysfunction, currently evaluated as 20% 
disabling.

8.  Entitlement to an increased rating for coronary artery 
disease (CAD), currently evaluated as 10% disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from July 1966 to November 
1975.  

This appeal to the Board of Veterans Appeals (Board) 
originally arose from an April 2002 rating action that denied 
service connection for PTSD and back and stomach disorders on 
the grounds that new and material evidence to reopen the 
claims had not been received, and also denied service 
connection for right leg and dental disorders, thyroid 
disease, prostate cancer, and residuals of exposure to Agent 
Orange.  

In a June 2007 written statement, the veteran withdrew his 
appeal with respect to the claims for service connection for 
prostate cancer and residuals of exposure to Agent Orange.

By January 2008 rating action, the RO denied ratings in 
excess of 20% for DM with erectile dysfunction, and 10% for 
CAD.  In May 2008, the veteran filed a Notice of Disagreement 
(NOD) therewith.

In July 2008, the veteran at the RO testified at a Board 
videoconference hearing before the undersigned Veterans Law 
Judge in Washington, D.C.   

In May 2008, the veteran's representative raised the issue of 
an increased rating for diabetic neuropathy.  That issue has 
not been adjudicated by the RO and is not properly before the 
Board for appellate consideration at this time, and is thus 
referred to the RO for appropriate action.

For the reasons expressed below, these matters are being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  The VA will notify the appellant when 
further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)) 
(38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008)) 
essentially includes, upon the submission of a substantially-
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  
38 U.S.C.A.      § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

For the reasons explained in more detail below, the Board 
finds that all notification and development action needed to 
render a fair decision on the claims on appeal has not been 
accomplished.

With respect to the issues of ratings in excess of 20% for DM 
with erectile dysfunction, and 10% for CAD, following the 
filing of the veteran's NOD in May 2008, the RO should have 
issued a Statement of the Case (SOC) on those issues, 
furnished him VA Form 9 (Appeal to the Board of Veterans 
Appeals), and afforded him and his representative an 
opportunity to perfect the appeal by filing a Substantive 
Appeal, which has not been filed.  A remand is required to 
cure this procedural defect.  See 38 C.F.R. § 19.9 (2008); 
Manlincon v. West, 12 Vet. App. 238 (1999).  The Board 
emphasizes that, without the issuance of a proper SOC and the 
filing of a Substantive Appeal by an appellant, the Board 
does not have appellate jurisdiction, and may not proceed 
with a decision on those matters.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.101, 20.200, 20.201, 20.202, 20.302 
(2008). 

With respect to the issues of new and material evidence to 
reopen claims for service connection for PTSD and back and 
stomach disorders, the Board notes that the record contains 
some correspondence from the RO to the veteran in October 
2001 addressing some VCAA notice and duty to assist 
provisions, but it does not include correspondence that 
sufficiently addresses the duty, imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), requiring the VA to 
explain what evidence will be obtained by whom.  See Charles 
v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The VCAA requires a claimant to be notified of both the 
criteria to reopen a claim for service connection, and to 
establish the underlying claim therefor.  Kent v. Nicholson, 
20 Vet. App. 1, 8 (2006).  The Board notes that the 
regulations implementing the VCAA include a revision of the 
provisions of 38 C.F.R. § 3.156 which is applicable to claims 
to reopen filed on and after 29 August 2001.  See      66 
Fed. Reg. 45620-45632 (29 August 2001).  Because the 
application to reopen the claims for service connection for 
PTSD and back and stomach disorders on appeal was filed in 
October 2001, the RO should have applied the revised version 
of 38 C.F.R. § 3.156(a) effective for claims to reopen filed 
on and after 29 August 2001.  Although the October 2001 RO 
letter notified the veteran of what was needed to establish 
entitlement to the underlying claims for service connection, 
it failed to inform him of the correct criteria for what was 
needed to reopen claims filed on and after 29 August 2001 for 
service connection for a disability on the basis of new and 
material evidence (evidence that must raise a reasonable 
possibility of substantiating the claim).  Moreover, the 
October 2002 SOC erroneously cited the 38 C.F.R. § 3.156(a) 
criteria for reopening claims filed prior to 29 August 2001.  
Thus, the veteran has not received notice of the correct 
criteria that governs his claims to reopen, or been furnished 
an opportunity to respond thereto.  Action by the RO is 
required to satisfy the notification provisions of the VCAA.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  To avoid any 
prejudice to the veteran, the Board finds that the RO, in the 
first instance, must give the veteran notice of the correct 
version of 38 C.F.R. § 3.156(a) effective for claims to 
reopen filed on and after 29 August 2001.

The RO's notice letter to the veteran should explain that he 
has a full 1-year period for response.  See 38 U.S.C.A. 
§ 5103 (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(amending the relevant statute to clarify that the VA may 
make a decision on a claim before the expiration of the 1-
year VCAA notice period).  After providing the required 
notice, the RO should obtain any additional evidence for 
which the veteran provides sufficient information and, if 
necessary, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159.

The record contains a December 1999 letter to the veteran and 
his representative from the Columbia, South Carolina RO 
notifying them of the denial of service connection for PTSD, 
and that a copy of the rating action was attached.  However, 
the claims folder does not currently contain a copy of that 
rating action.  Inasmuch as the content of such December 1999 
rating action is pertinent to the issue of new and material 
evidence to reopen the claim, the Board finds that the RO 
should obtain a copy thereof and associate it with the claims 
folder.  

A March 2006 VA examination report indicates that the veteran 
has been receiving Social Security Administration (SSA) 
disability benefits since approximately May 2000.  While SSA 
records are not controlling for VA determinations, they may 
be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 
(1991).  Hence, when the VA is put on notice of the existence 
of SSA records, as here, it must seek to obtain those records 
before proceeding with the appeal.  See Murincsak; also, Lind 
v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board 
finds that the RO should obtain and associate with the claims 
folder a copy of the SSA decision awarding the veteran 
disability benefits, together with all medical records 
underlying that determination, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal facilities. 
 
With respect to the matter of a back disorder, a review of 
the veteran's service medical records discloses that he was 
seen for low back strain in October 1966.  November X-rays 
revealed developmental narrowing at L5-S1 with spina bifida 
occulta at S-1, and the impression was chronic strain.  
Chronic low back strain was diagnosed in December.  
Lumbosacral myalgia of undetermined etiology was diagnosed in 
February 1967.  In March, the veteran was seen with a 4-month 
history of low back pain, and examination showed low back 
tenderness and considerable limitation of motion.  X-rays 
revealed spina bifida occulta of S-1.  In May, the veteran 
complained of back stiffness secondary to training, and he 
was treated for low back strain in August.  He complained of 
right thoracic pain in February 1968, and of a back injury in 
a fall in September.  In August 1970, the veteran complained 
of low back pain after moving furniture, and examination 
showed lumbar tenderness and increased muscle tone.  In 
September 1971, he was seen with lower back muscle spasm 
secondary to exercise.  In August 1972, he complained of low 
back pain after being in a car accident, and X-rays of the 
lumbosacral spine were normal.  He complained of back pain in 
October 1974, and X-rays of the lumbosacral spine were within 
normal limits.  The impressions were acute low back spasm and 
low back strain with spasm.  

Post service, the veteran was hospitalized at the Cuyahoga 
Falls General Hospital in August and September 1981 with a 
history of an industrial injury in approximately 1977, and 
another back injury in early August 1981.  The final 
diagnosis was lumbosacral strain.  When hospitalized again in 
October 1982, he gave a past history of back injury in 1977 
that resulted in hospitalization.  Computerized tomography of 
the lumbar spine revealed a suggestion of slight posterior 
bulging to the 4th and 5th intervertebral discs trapping the 
nerve in the intravertebral foramina at this level.  The 
final diagnoses were degenerative disc disease (DDD) and 
lumbosacral instability with strain.  Lumbar spine X-rays 
during VA hospitalization in April and May 1986 were 
unremarkable.  April 2002 VA magnetic resonance imaging of 
the lumbar spine revealed DDD with a small disc protrusion at 
the     L5-S1 level.  The assessment on August 2002 VA 
outpatient examination was back pain secondary to 
degenerative joint disease, spondylosis, and mild 
impingement.  On January 2007 VA examination, back X-rays 
were noted to show minimal arthritis, and the diagnosis was 
lumbosacral strain.    

With respect to the matter of a stomach disorder, a review of 
the service medical records discloses the veteran's numerous 
complaints of stomach upset, recurrent abdominal cramps, 
constipation, epigastric pain, diarrhea, nausea, and vomiting 
from 1966 to 1975.  The various impressions included 
intestinal hypermobility in January 1968, gastroesophagitis 
in September 1968, and gastritis and psychophysiologic 
gastrointestinal disease in January 1969.  A January 1970 
gallbladder series was normal, and an upper gastrointestinal 
(UGI) series revealed a normal stomach and esophagus; except 
for some slight irritability, the duodenal bulb was normal, 
and there was no evidence of an ulcer crater.  A question of 
gastroenteritis was noted in October 1971.  The impression 
was gastrointestinal flu syndrome in July 1972.  In August 
1972, the impression was viral gastroenteritis, rule out 
gallbladder disease, and a gallbladder series was negative.  
On October 1975 separation examination, the examiner noted a 
history of intermittent "indigestion" with no problem 
presently.   

Post service, during VA hospitalization from February to 
April 1994, the veteran gave a history of peptic ulcer 
disease.  August 1999 VA psychiatric examination noted a 
history of prior suicide attempts, including stabbing himself 
in the stomach.  The medical history developed during VA 
hospitalization from April to May 2002 indicated that the 
veteran had attempted suicide in 1984 by stabbing himself in 
the stomach.  On January 2007 VA examination, the veteran 
gave a history of the onset of chronic stomach problems in 
military service.  A current UGI series was essentially 
unremarkable, with no gross evidence of peptic ulceration, 
and the diagnoses were dyspepsia and small hiatal hernia.

With respect to issue of service connection for a right leg 
disorder, a review of the service medical records discloses 
that the veteran twisted his right ankle in April 1967 while 
roller skating, and the impression was sprained ankle.  X-
rays in May revealed soft tissue swelling but no fracture.  
The ankle joint space was normal.  There was a question of 
tibio-fibular ligament disruption.  After examination, the 
impression was right ankle inversion sprain.  In March 1968, 
the veteran was seen with complaints of calcaneal pain 
aggravated by prolonged standing.  November 1970 examination 
for complaints of right ankle pain showed skin thickening 
over the right Achilles tendon that was painful on pressure, 
and the impression was question of callus, strained ligament.  
December 1970 foot X-rays revealed no abnormalities.  On 
December 1974 separation examination, the examiner noted a 
broken ankle in 1967, with no problems.  

Post service, during VA hospitalization from October 1993 to 
February 1994, the veteran gave a history of a surgical 
repair of the right ankle in 1988 with open reduction and 
internal fixation for a compound tibia/fibula fracture.  The 
medical history developed during VA hospitalization from 
April to May 2002 indicated that the veteran had had multiple 
repairs to a broken right ankle.  Status post right ankle 
surgery was noted on August 2002 examination by D. W., M.D.  
On January 2007 VA examination, a history of an inservice 
right ankle injury and fracture was noted, as well as a work-
related injury getting off of a truck, and 12 right ankle 
operations that resulted in an essentially fused ankle that 
had no motion.  The diagnosis was postoperative residuals of 
right ankle fracture with arthritis. 

In view of the evidence indicating back, stomach, and right 
ankle complaints and clinical findings in service and post 
service, the Board finds that the RO should afford the 
veteran VA orthopedic and gastrointestinal examinations to 
determine the relationship, if any, between any such current 
disabilities and his military service.  

The veteran is hereby advised that failure to report for any 
scheduled VA examination, without good cause, may result in 
denial of the claims.  See 38 C.F.R.  § 3.655 (2008).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
for any scheduled examination, the RO must obtain and 
associate with the claims folder a copy of any notice of the 
examination sent to him by the pertinent VA medical facility.    

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.

Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should send the veteran and 
his representative a letter that informs 
him of what kind of evidence is needed to 
reopen claims filed on and after 29 
August 2001 for service connection for a 
disability on the basis of new and 
material evidence, and to establish 
entitlement to service connection on the 
merits.  The letter should also request 
the veteran to provide sufficient 
information, and if necessary, 
authorization, to enable the RO to obtain 
any additional pertinent evidence that is 
not currently of record.  The RO should 
also explain the type of evidence that is 
his ultimate responsibility to submit.  
The RO's letter should clearly explain to 
the veteran that he has a full 1-year 
period to respond (although the VA may 
decide the claims within the 1-year 
period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims folder.

3.  The RO should obtain from the SSA a 
copy of the decision awarding the veteran 
disability benefits, together with all 
medical records underlying that 
determination.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims folder. 

4.  The RO should obtain from the 
Columbia, South Carolina RO a copy of the 
December 1999 rating action that denied 
the veteran's claim for service 
connection for PTSD.  In requesting this 
record, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims folder.
  
5.  If any records sought are not 
obtained, the RO should notify the 
appellant and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

6.  After all available records and/or 
responses received have been associated 
with the claims folder, the RO should 
arrange for the veteran to undergo VA 
orthopedic and gastrointestinal 
examinations by physicians to determine 
the nature and etiology of any current 
back, right ankle, and stomach 
disabilities.  The entire claims folder 
must be made available to the examiners, 
who must review it, and the examination 
reports should include discussion of the 
veteran's documented medical history and 
assertions.  

All appropriate tests and studies, 
including X-rays, should be accomplished, 
and all clinical findings should be 
reported in detail.  The doctors should 
render opinions, consistent with the 
clinical findings and sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is at least 
a 50% probability) that any currently-
diagnosed disability of the back, right 
ankle, and stomach had its onset in 
military service or is related to any 
incident thereof.  

The examiners should set forth all 
examination findings, together with the 
complete rationale for the conclusions 
and opinions reached, in printed 
(typewritten) reports.  

7.  If the veteran fails to report for 
any scheduled examination, the RO must 
obtain and associate with the claims 
folder a copy of the notice of the date 
and time of the examination sent to him 
by the pertinent VA medical facility.

8.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

9.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority, to specifically 
include the correct, revised version of 
38 C.F.R. § 3.156(a) applicable to claims 
to reopen filed on and after 29 August 
2001.  If the veteran fails to report for 
any scheduled examination, the RO should 
apply the provisions of 38 C.F.R. 
§ 3.655, as appropriate.

10.  With respect to the issues of 
ratings in excess of 20% for DM with 
erectile dysfunction, and 10% for CAD, 
the RO should furnish the veteran and his 
representative a SOC, along with VA Form 
9 (Appeal to the Board of Veterans 
Appeals), and afford them the opportunity 
to file a Substantive Appeal.  The 
veteran and his representative are hereby 
reminded that, for the Board to obtain 
appellate jurisdiction over those 
increased rating issues, which are not 
currently in appellate status, a timely 
appeal must be perfected after the 
issuance of the SOC.

11.  If any other benefit sought on 
appeal remains denied, the RO must 
furnish the veteran and his 
representative an appropriate 
Supplemental SOC that includes the 
correct, revised version of 38 C.F.R. 
§ 3.156(a) applicable to claims to reopen 
filed on and after 29 August 2001, and 
clear reasons and bases for all 
determinations, and affords them the 
appropriate time period for response 
before the claims folder is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

